               Case
                 Case
                    3:16-md-02741-VC
                       3:20-cv-06603-VCDocument
                                        Document11729
                                                  2 Filed
                                                       Filed
                                                          09/14/20
                                                             09/14/20Page
                                                                       Page
                                                                          1 of1 3of 3




   Sep 14, 2020                         UNITED STATES JUDICIAL PANEL
                                                     on
                                         MULTIDISTRICT LITIGATION
By: Jake Kornegay D.C.



         IN RE: ROUNDUP PRODUCTS LIABILITY
         LITIGATION                                                                                      MDL No. 2741



                                                (SEE ATTACHED SCHEDULE)



                                CONDITIONAL TRANSFER ORDER (CTO −233)



         On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
         the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
         28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 3,030 additional
         action(s) have been transferred to the Northern District of California. With the consent of that court,
         all such actions have been assigned to the Honorable Vince Chhabria.

         It appears that the action(s) on this conditional transfer order involve questions of fact that are
         common to the actions previously transferred to the Northern District of California and assigned to
         Judge Chhabria.

         Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
         Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
         Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
         consent of that court, assigned to the Honorable Vince Chhabria.

         This order does not become effective until it is filed in the Office of the Clerk of the United States
         District Court for the Northern District of California. The transmittal of this order to said Clerk shall
         be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
         Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                                    FOR THE PANEL:


                         Sep 14, 2020

                                            I hereby certify that the annexed       John W. Nichols
                                          instrument is a true and correct copy     Clerk of the Panel
                                            of the original on file in my office.

                                      ATTEST:
                                      SUSAN Y. SOONG
                                      Clerk, U.S. District Court
                                      Northern District of California


                                          by:
                                                     Deputy Clerk
                                          Date:   9/14/2020
   Case
     Case
        3:16-md-02741-VC
           3:20-cv-06603-VCDocument
                            Document11729
                                      2 Filed
                                           Filed
                                              09/14/20
                                                 09/14/20Page
                                                           Page
                                                              2 of2 3of 3




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                               MDL No. 2741



                  SCHEDULE CTO−233 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.        CASE CAPTION


ARIZONA

  AZ        4        20−00325       Silvas v. Monsanto Company

ARKANSAS EASTERN

  ARE       3        20−00260       Imboden et al v. Monsanto Company Corporation

ARKANSAS WESTERN

 ARW        1        20−01044       Reaves v. Monsanto Company et al

CONNECTICUT

  CT        3        20−01240       Donaghy v. Monsanto Company

FLORIDA SOUTHERN

  FLS       9        20−81358       Tejera v. Monsanto Company

LOUISIANA EASTERN

  LAE       2        20−02395       Clark v. Monsanto Company

NEW YORK EASTERN

  NYE       2        20−02712       Grillo v. Monsanto Company et. al.
  NYE       2        20−03662       Menarchem v. Monsanto Company

NEW YORK SOUTHERN

  NYS       1        20−06638       Richards v. Monsanto Company
  NYS       1        20−06642       Smith et al v. Monsanto Company

OHIO SOUTHERN

  OHS       2        20−04558       Goodrich v. Monsanto Company
   Case
     Case
        3:16-md-02741-VC
           3:20-cv-06603-VCDocument
                            Document11729
                                      2 Filed
                                           Filed
                                              09/14/20
                                                 09/14/20Page
                                                           Page
                                                              3 of3 3of 3


PENNSYLVANIA EASTERN

  PAE       2        20−04038       BOWEN v. MONSANTO COMPANY

WASHINGTON WESTERN

 WAW        3        20−05864       Kooi v. Monsanto Company
